 HIJOS DERICARDO VELA, INC.377Hijos de Ricardo Vela, Inc.,Vela Distributing Corp.andCongreso de Uniones Industriales de PuertoRico.Case 24-CA-2982November 30, 1971DECISION AND OF-DERBy CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn August 19, 1971, Trial Examiner Anne F.Schlezinger issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions'and supporting affidavits and the General Counselfiled an opposition and a supporting affidavit.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions,opposition, and affidavits and has decided to affirmthe Trial Examiner's rulings, findings, and conclu-sions and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Hijos de Ricardo Vela, Inc., and VelaDistributing Corp., Bayamon, Puerto Rico, its offi-cers, agents, successors, and' assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.1We find no merit in the Respondent'smotion to remand thisproceeding to the Trial Examiner The Respondent was not represented atthe hearing, its attorney having sought a postponement both before andduring the hearing The former was deniedby theRegionalDirectorwithout prejudice;the latter motion was in the form of a telegram and wasdenied by the Trial Examiner on the ground that no adequate reason hadbeen presented for the failure of the Respondent to appear during thehearing in person and to advance reasons warranting a postponement. TheRespondent now reasserts,in support of its motion to remand,the samereasons advanced to the Regional Director and to the Trial Examiner, i.e.,a conflicting commitment to bargain on behalf of another client made longafter the notice of hearing herein was served and indeed only shortlybefore the scheduled hearing date. No further reason for failure to appearat the hearing in person or by a representative was advanced by counsel forRespondent. Accordingly, the Trial Examiner was justified in denying themotion to postpone and for the same reasons we deny the motion toremand.Charging Party, the General Counsel, by the RegionalDirector for Region 24 (Hato Rey, Puerto Rico), issued acomplaint dated April 28, 1971. The complaint alleges thatHijos de Ricardo Vela, Inc., and Vela Distributing Corp.,which are referred to herein as Hijos and Vela Distributingrespectively and as the Respondent jointly, constitute asingle employer; that the Respondent on or about February5, 1971, discharged 14 employees including Jose A. Crespobecause they engaged in a work stoppage to supportdemands for improved working conditions and/or becausethey became members of the Union, and on or aboutFebruary 25 refused toreinstateand discharged Crespobecause of his leadership of the employees' concertedactivitiesand/or because of his union membership oractivities, in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. An answer,duly filed on May 1 for both corporations by Purcell Ruizand Weasler, admits some of the jurisdictional allegationsof the complaint and denies others;deniesthat the twocorporations constitute a single employer; denies thecommission of any unfair labor practices; admits theallegation of the complaint that: "On or about February 25,1971, Respondent refused toreinstateand/or dischargedemployee Jose A. Crespo because of his leadership of theconcerted activities of the Respondent's employees whichled to the strike of February 2, 1971 and/or because of hismembership in or activities on behalf of the Congreso deUniones Industriales de Puerto Rico"; and asserts thefollowing affirmativedefenses:A- At all times material here to [sic] Jose A. Crespowas a "supervisor" as defined by the National LaborRelations Act.B- On or about February 5, 1971 Jose A. Crespoinstigated, urged and led an illegal work stoppage of theemployees who abandoned their employment.C- On or about February 25, 1971 the employeesabandoned their strike and returned to work.D- On or about February 5, 1971 Jose A. Crespoabandoned his work, for the reasons set forth inparagraph B above.Pursuant to due notice, a hearing was held before theTrial Examiner at Hato Rey, Puerto Rico, on May 26, 27,and 28, 1971. The General Counsel and the Charging Partyappeared at the hearing and were afforded full opportunityto be heard,to examine and cross-examinewitnesses, andto introduce relevant evidence. The Respondent made noappearance.Although the General Counsel and theCharging Partyas well as several witnesses, a reporter, andan interpreter were present and ready to proceed, the TrialExaminer delayed the hearing in order to afford theRespondent further opportunity to appear or to explain thefailure to do so. About an hour after the scheduled time ofthe hearing, the followingtelegram wasreceived fromWeasler:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Trial Examiner: Based upon acharge filed on February 12 and an amended charge filedon April 23, 1971, by Congreso de Uniones Industriales dePuertoRico, referred to herein as the Union or theMRS ANNE SCHNEIZERDESIGNATE TRIAL EXAMINERNATIONAL LABORRELATION BOARD 7 FLOORPAN AMERICAN BUILDINGRE HIJOS DE RRCRDOVELA 24-CA-2982194 NLRB No. 62 378DECISIONSOF NATIONALLABOR RELATIONS BOARDFOR REASONS PREVIOUSLY ADVANCES TO THE REGIONALOFFICE COUNSEL UNABLE TOMATTENDHEARING AS SCHEDULEDRESPECTFULLY REQUEST OF POSTPONEMENT UNTILANY DAY AFTER JUNE 5WITH EXCEPTION OF NUNE 9 PLEASEADVISE COLLECT [SIC]The General Counsel stated, with reference to the reasonsfor postponement advanced by Weasler to the RegionalOffice, thatWeasler "had made a collective bargainingcommitment with a client-which, by the way, he madelong after the complaint had gone out-and the commit-ment was for today, I presume sometime this morning."The General Counsel stated further that there had beendiscussions with Weasler about his reasons for requesting apostponement; that the Regional Director had denied therequest; and that the General Counsel urged that therequest to the Trial Examiner be denied as "The RegionalOffice's view is that it is rather presumptuous of him to sendthis telegram to you, in view of the fact that he was hereyesterday and had made his presence known to us andperhaps to Your Honor as well." Weasler had introducedhimself to the Trial Examiner at a hearing on May 25 ascounsel for the party respondent in the case scheduled to beheard the next day. He gave no indication that the party herepresented would not make an appearance. At the requestof the Trial Examiner, the General Counsel, as he stated onthe record, telephoned Weasler's office to try to ascertainwhether any representative of the Respondent intended toappear at a later time, but was told "the secretary has noidea where the attorneys are meeting with their client thismorning for the bargaining session and she says there is noprospect of getting in touch with anyone."The complaint in this case with notice of hearing, whichissued on April 28, and also the amended charge, had beenserved on Weasler as well as on the Respondent.' In view ofallthe circumstances, the Trial Examiner denied therequest for postponement,2 and a telegram was dispatchedtoWeasler's office informing him that his request wasdenied and that the hearing was proceeding. A secretary intheRegional Office states, in an affidavit which is inevidence, that she telephoned Weasler's office and, whentold he was not in, read the telegram to his secretary withinstructions to deliver it to Weasler.In addition, the General Counsel referred to the TrialExaminer at the opening of the hearing a petition to revokesubpenas that had been filed by the Respondent on May24. He asserted that no response thereto had yet been madeand that the General Counsel opposed the granting of thispetition. The petition sought revocation of two subpenasduces tecumdirected to each of the two corporations andtwo subpenasad testificandumdirected to the respectivepresidents of the corporations, served on May 19, 1971, and1The Respondent's letter discharging Crespo,dated February 25, 1971,shows on its face that copies were sent to the Board's Regional Office andto "Weasler & Purcell Rios."2 SeeN.L RB. v. Interboro Contractors,Inc.,432 F.2d 855 (C.A. 2,1970);InterurbanGas Corp,164 NLRB 1072,T T.P Corp.,190 NLRB No.48.3A decision dated March25, 1971, by theRegional Director in arepresentation case(24-RC-4290)involving the two corporations,placedcalling on them to appear at the hearing with certaindocumentary material at 9 a.m. on May 26. The corporatepresidents were not present in the hearing room, nor anyother representative of the corporations, and the documentssought in the subpenas had not been furnished by theRespondent .3 The petition to revoke was denied by theTrial Examiner on the record.The General Counsel announced at the opening of thesecond day of the hearing that no further word had beenreceived from the Respondent or its counsel, that thewitnesseswaiting to testifywere employees of theRespondent but no representative of the Respondent waspresent, and that he was prepared to continue the hearing.At the opening of the third day of the hearing, theGeneral Counsel made the following statement:Yesterday, after the hearing was adjourned I phonedattorneyWeasler's office and asked for him and hissecretary answered and said he was out and I gave herthemessage that this hearing had been adjournedyesterday until today at 11 o'clock a.m. and to put in adefense if he desired.She took the message assuring me that she would getthe message to him and I would like to make a furtherstatement for the record of the fact that we havereceived no further word from Mr. Weasler's office inthis matter.TheGeneralCounselwas later interrupted in thepresentation of his closing argument, and the followingcomments were made on the record:MR.MARTIN: I have been informed by theRegional Attorney that he has received a communica-tion from attorney Weasler, for respondent, to the effectthat at 8 o'clock this morning he sent Your Honor atelegram requesting that at the close of the GeneralCounsel's case today he be given a postponement of thiscasewithout specifying any date and the RegionalAttorney informed him that he suggested that he makehis appearance personally and make his representationstoYour Honor giving his grounds for the request foradjournment at the close of the General Counsel's casetoday. At the time they were talking the Regional Officehad not received any telegram for Your Honor and ifyou want to note for the record that it is now sixminutes of twelve o'clock and the phone conversationwas just a few minutes ago.TRIAL EXAMINER: What was Mr. Weasler'sresponse to the suggestion that he appear and give hisreasons for requesting the postponement personally?MR.MARTIN: His response was that he did nothave the time to come over and that he had moreimportant matters to attend to and he did not want tobe bothered in coming.TRIAL EXAMINER: Thank you for the informa-tion,Mr.Martin. I will withhold my ruling on theinevidence by the General Counsel, states: "After the denial of theEmployer's motion to dismiss the petition with regard to Vela DistributingCorp. `for lack of jurisdiction,' the Employer left the hearing without, asspecifically requested by the Hearing Officer, submitting commerce andother data with regard to the operations of Vela Distributing Corp....Although duly notified, the Employer failed to appear at subsequentsessions of the hearing." HIJOS DERICARDO VELA, INC.379request for postponement until I receive the requestfrom the respondent.After the conclusion of the General Counsel's closingargument, the Trial Examiner stated on the record:In view of the message received by telephone from Mr.Weasler that he has sent a request for postponementwhich as of 12:20 has not been received we will recess atthis time with the consent of the parties present until 4o'clock this afternoon at which time if the request forpostponement has been received I will rule thereon,depending upon the nature of the request and thereasons advanced for postponement.When the hearing resumed at 4 p.m., the General Counselannounced that:... this afternoon after we adjourned and at 2:15p.m. I phoned attorney Weasler at his office to apprisehim of the fact that Your Honor had adjourned thehearing until 4 p.m. today and that he had until 4 p.m.to make an appearance or renew his motion or make ashowing for his motion. I spoke to his secretary and shemust have passed the message on to him.We did receive a telegram at 1:49 p.m.... addressedto you.The General Counsel read into the record the followingtelegram: "MARTIN ADVICES GENERAL COUNSELWILL REST TODAY. RESPONDENT MOVE THATHEARING BE THEN POSPONED REASONABLETIME SO COUNSEL CAN ORDER TRANSCRITTAND OTHERWISE PRESENT DEFENSE" [sic] TheGeneral Counsel then stated:I received a phone call from Mr. Weasler at 2:50 p.m.today and his only comment was that he did not thinkthat he would be coming in today at 4 p.m., that hisposition is the same as it has been before, but he did notgo into any details-those are the only comments hemade.Iwish to state to Your Honor that the GeneralCounsel is opposed to the granting of this motion.Iwanted to state that Mr. Weasler has been apprisedat every turn, given every opportunity, we had phonedhis office every moment that we had adjourned and thathe was apprised when the time was and given everyopportunity to come in and I think it highly improperon his part to presume that we should continue thishearinggrantinghim an opportunity that he has notavailed himself of either personally or through one ofhis associates.The Trial Examiner at thistimeruled on the record that"The Respondent's motion for postponement is herebydenied asno adequatereasonhas been presented for hisfailureto appear at any time during the hearing in personand to advancereasons towarrant granting a postpone-ment." The General Counsel was requested to notifycounsel forthe Respondent of thetime set forthe filing ofbriefs. No briefs have been received.On July 20, about 2 months after the close of the hearing,Purcell Rios and Weasler filed with the Trial Examiner aMotion to Reopen Record, asserting that a request "for apostponement of the hearing on the grounds of othercommitments" was denied by the Regional Director and bythe Trial Examiner, and that "denial of a hearing will denyrespondents of substantial rights and due process ofLaw ...."4 On July 26 an Opposition of General CounseltoMotion to Reopen Record was filed. On July 28, theTrialExaminer issued an Order Denying Motion toReopen .5Upon the entire record in this case, including the answerof the Respondent duly filed by its attorneys on May 1, thesubsequent failure of the Respondent by its officials orcounsel to appear at the scheduled hearing in accord withthe duly served notice and subpenas, the testimony anddocumentation offered by the General Counsel, and frommy observation of the witnesses who testified, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe complaint alleges, and the Respondent's answeradmits, the following: "Hijos de Ricardo Vela, Inc., is acorporation of the Commonwealth of Puerto Rico engagedin operating a retail departmentstoreat Bayamon, P.R.During the year 1970, it purchased and had shipped to itsplace of business in Bayamon, P.R., from points locatedoutsideofPuertoRico,household goods, electricalappliances, and other merchandise valued in excess of$50,000.During the same period it hada grossincome ofover $500,000." The complaintalso alleges,and theRespondent's answer demes, the following:Vela Distributing Corp. is a corporate affiliate ofHijosdeRicardoVela, Inc. It is the exclusivedistributor of Zenith Company radio and televisionproducts on the island of Puerto Rico. It also acts as theradio and TV repair servicing arm of Hijos de RicardoVela, Inc. During the year 1970 it purchased and hadshipped to its placeof businessin Bayamon, P.R. frompoints located outside of Puerto Rico, radios, TV setsand other electronic products valued in excess of$50,000.Hijos de Ricardo Vela, Inc. and Vela DistributingCorp. operateasa singleintegrated family typeenterprise with common operational and labor relationscontrols.For the purposes of this proceeding saidcorporationsconstitutea single employer of theemployees involved herein.Credible testimony and documentary evidence show thatboth corporations are at the same location, a 2-story andmezzanine building in Bayamon, and have the same cableaddress and telephone number. Vela Distributing distrib-utes Zenith products, and Hijos is a department store thatsells generalmerchandise including Zenith products. VelaDistributing is identified on its letterhead stationery as"Zenith Distributors for Puerto Rico" and as "An AffiliateofHijos de Ricardo Vela, Inc.," and its printed checks,4No question is raised in the Motion as to any of the General Counsel'scomments made on the record with regard to the Respondent's request forpostponement and failure to appear at the hearing.5 SeeN.L R B. v. Otlans Roofing Co.,445 F.2d 299 (C.A. 9, June 23,1971). 380DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich bear the Zenith trademark, also identify thiscorporation as an affiliate of Hijos. The Hijos printedletterhead identifies it as "Department Store-Radios andTV sets-ZENITH." Rodrigo Leroy Vela, referred to in therecord generally as Leroy Vela, is president of VelaDistributing, and Ricardo Vela, his brother, is president ofHijos.There are references in the record also to IleanaVela, a sister, Victor Vela, a cousin, Cuca Vela whoserelationship is not shown, and a son of Leroy Vela amongthe relatives associated with the Respondent.The unit found appropriate in the representationproceeding, to which the decision in that case shows therewas no objection by any of the parties, was described asfollows:All employees employed by Hijos de Ricardo Vela, Inc.and Vela Distributing Corp. in the shop . . . and in thefield, engaged in the repair of TV's, radios and recordplayers, including shop and field T.V. and RadioTechnicians, the driver helpers, and the shop stockroomand shop spare parts stock room clerk and shop helper;but excluding all other employees, office clericalemployees, sales personnel, guards and supervisors asdefined in the Act.At the time of the events herein, there were approximate-ly 14 employees in these unit categories. There is only onerepair shop for both Hijos and Vela Distributing which islocated on the second floor. The offices of Leroy andRicardo Vela, and of Batista who is secretary to both ofthem, are located on the mezzanine floor. Personnel actionsaffecting these repair employees are taken by Leroy orRicardo Vela in the name of either or both corporations,but the employees are generally interviewed, hired,discharged, and supervised by Leroy Vela, who is in chargeof the electronic repair work. Batista also supervises therepair work, particularly that done in the field. Directionsare given the employees in the shop largely throughintercoms between the shop and the offices of Leroy Velaand Batista, but both frequently come into the shop as well.Employees when hired for this work are placed on eithertheHijos or Vela Distributing payroll, are at timestransferred from one to the other with no notice and nochange in jobs, and employees doing the same work may beon different payrolls. The technicians repair Zenith TV sets,radios, record players, and other electronic equipment inthe shop and in the field. They make repairs on newproducts which come from the factory with defects and arebrought to the shop from the Vela Distributing warehouse,and on used products brought in by customers whopurchased them from Hijos or which Vela Distributing soldto stores other than Hijos.6 In the representationproceeding referred to above (Case 24-RC-4290)the Regional Directorassertedjurisdiction on the basis,inter aka,of thefollowing findings.... the record shows that Vela Distributing Corp., located at thesame premisesasHijos de Ricardo Vela, Inc., is engaged in thedistribution of color TVs, radios, record players and tape recorders(items soldat retail by Hijos de Ricardo Vela, Inc.) which aremanufactured by the Zenith Corporation in the Continental UnitedStates.The stationery and checks of Vela Distributing Corpdescribe it as "an affiliate of Hilos de Ricardo Vela, Inc.," thePresident of Vela Distributing Corp., who signs discharge letters foremployees of both corporations, is a Director of Hijos de RicardoVela, Inc.; and the employees of both corporations sought herein workThe TVsets and parts shipped to Vela Distributingoriginate in Chicago.Leroy Velagenerally marks the retailprices on the invoices or the boxes in which the products arecontained.Nazario, the senior TV technician,testified thathe has observed the prices marked on many items,that theZerothTV sets are pricedfrom $150 to$1200, that he hasseen shipments containing about150 TVsets unloaded atthe warehouse,and that about 200 sets a month go throughthe shop for repair.He testified further that the Respondentsells each month about 50 flybacks at $16.80 each, 25 or 30flybacks on colorTV sets atabout $25 each,50 or 60deflection yokes at$17.50 each,50 or 60 volume controls at$3 each,and 20 to 25 color demodulators at $13.65 each.6I conclude,on the basis of the entire record,that the twocorporations are,with respect to the employees hereinvolved, highly integrated operations with a commonlabor relations policy, that they constitute a single employerfor the purposes of this proceeding,7that the Respondent isan employer'engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectuate thepurposes of the Act to assertjurisdiction herem.8III.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the Respondent in its answeradmits, and I find that Congreso de Uniones Industrialesde Puerto Rico is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES1.The walkoutThe 14 employees here involved had been discussingcertain complaints about working conditions for monthswhen, in about August or September 1970, they designatedCrespo as their spokesman.9 Crespo told Leroy Vela inabout September, as he testified, that he had been selectedby the men to report that "we needed more technicians,that we needed a medical plan, that we needed a janitor andbetter salaries and better tools for the men in the field."Vela refused some of the requests and said he would thinkabout the others. When no action was taken, Crespo wentto see Vela again a month or two later. He raised the samematters, and Vela again said he would think about them.There was later a third meeting and the same reply. Noaction was taken on any of the requests.On Monday, February 1, 1971, all 14 employees agreedthey would go in a group to see Leroy Vela the next dayabout their complaints. They went to Leroy Vela's officeabout 10 the next morning but he was not there. Batista, thein the samebuilding underthe same supervision. I find therefore thatHijos de Ricardo Vela, Inc. and Vela Distributing Corp. constitute asingle employer CfTropicana Products, Inc,122 NLRB 121.7N.L.RB v. Stowe SpinningCo, 336 US. 226;N L.R.B. v. OgleProtection Service, Inc.,444 F.2d 502 (C.A. 6, June 30, 1971);MackeLaundry Service Co.,190 NLRB No.1; AAA Electric, Inc.,190 NLRB No23.8 SeeN.L R B v. Marinor Inns, Inc,445 F.2d 538 (C.A. 5, July 14,1971);Tropicana Products, Inc.,122 NLRB 121;City andCountyElectricSanitary Sewer Service, Inc,191 NLRB No. 27.9Nazano,the seniorTV technician,testifiedthat Crespowas selectedas spokesman because, while he was one of the youngestmen in the group,he was the mostintelligentand had themost education. HIJOS DE RICARDO VELA, INC.381secretary, calledRicardo Vela and told him the menwanted todiscusstheir problems. Ricardo Vela asked thegroupwho was the leader, and Crespo stepped forward. Hewentwith Ricardo Vela to the office, and explained thechanges requested by the employees which, he said, werefirstraised with Leroy Vela 2 or 3 months earlier. RicardoVela agreed to the requests. Crespo testified that he then"told him topleaseput it in writing because words the windtakesthem." Ricardo Vela asked for a week in which to doso, andasked Crespo to report this to the other men, whichCrespo did. The men decided they would not go in to workuntilthey received what was promised "in writing," or untilLeroy Vela returned and talked to them. Crespo reportedthisdecisionto Ricardo Vela.The 14men went tothe parking lot in the rear of thebuilding. The receiving platform for electronic equipment islocated there,as well asthe stairway that leads to the officesand, above them, to the shop. Ricardo Vela stood at thereceivingplatform door and saw the men on the parkinglot.The men did not picket but congregated on the parkinglot,where both Ricardo and Leroy Vela, who parked on thelot,saw the men each day of the walkout. On aboutWednesday or Thursday, Torres, a unionorganizer, cameto the parking lot, spoke to the men, and gave them someunioncards. The cards were signed and returned to Crespo,who turned themin tothe Union.On Thursday, February 4, which was a payday, the 14men received their pay for Monday and 1 hour on Tuesday.Also on Thursday there was ameeting inLeroy Vela'sofficeat which Leroy Vela and both Crespo and Nazariomet with Cancel of the Arbitration and ConciliationService.The employees stated what the men were seekingand explained theywent onstrike because they received noaction on their complaintsand no assurancesof action inwriting.Leroy Vela asked Cancel to give him untilFebruary9 becausethere had to bea meetingof the boardof directors before he could reachan agreement.2.The dischargesOn Friday, February 5, Figueroa, the president of theUnion, sent Leroy Vela a letter informing him that theUnion claimed to represent the Respondent's TV and radiotechnicians, and suggesting a meeting at the Department ofLabor of Puerto Rico on February 9 to begin negotiations.In a letter dated February 8, on the letterhead of Hijos andsigned by Leroy Vela, the proposed meeting was rejectedfor the following reasons:Iwish to inform you that the company I representagreed last Friday to dispense with the services of theemployees to which you have referred in your letter dueto the fact that they, in an unexpected manner andwithout any justifiable reason, abandoned their employ-ment last Tuesday, February 2, at 10:00 in the morning,without having returned to the performance of theirduties, in spite of the request that we made to them inthat sense.This attitude on the part of the concerned employeeswas the cause for the company taking the action I amstating to you. In reality, upon abandoning their jobs,the employees were theoneswho, of their own accord,dispensed with working for the company.Figueroa testified that he telephoned Leroy Vela onFebruary 9, that he asked why Vela had not appeared forthe proposedmeeting, andthat Leroy Vela replied that "hehad fired all his employees and that I did not represent anyof his employees."Crespo and union organizer Padilla were at ConciliatorCancel's office on about Monday, February 8, when LeroyVela telephoned. Cancel reported to them that Vela said themen had been discharged, and that he replied that was notthe agreement that had been reached. Crespo testified thatthis was the first notification of discharge he received. Onabout Tuesday, February 9, or within the next few days, thestrikers received in the mail letters dated February 5, someon Vela Distributing letterheads signed by Leroy Vela aspresident, others on Hijos letterheads signed by RicardoVela as president. The letters, in which vacation checkswere enclosed,read as follows:In view of the fact that on Tuesday, February 2, 1971,at 10:00 A.M., without prior notice and without ajustified cause, you, in conjunction with other employ-ees of this company, abandoned the job without yourhaving returned to it as of this date, notwithstandingour friendly efforts so that you return to the perform-ance of your duties, the Board of Directors, at a meetingheld today, decided to dispense with your services as anemployee of this company.The unjustifiedabandonmentof your job, withoutprior notice, and your refusal to return, thus failing todischarge your duties, have motivated this action on ourpart.We are enclosing check . . . as a final liquidationaccording to law.The men went to the union offices and had copies made ofthe letters. They also began picketing the store entrances onTuesday at about 1:30 p.m. Crespo and Nazario testifiedthat Leroy Vela called the police when picketing began andclaimed, when the policecame, that the strike wasillegalbecause the men had no representation;that Padilla, theunion organizer, identified himself; and that Vela thenreturned to the store. Padilla was present at the picket linefrom time to time after that, and Figueroa was also there attimes.3.Reinstatement of 13 strikersOn February 23, Padilla told the strikers agreement hadbeen reached between the Union and the Respondent.Padilla then went in to talk to Leroy and Ricardo Vela andlater all the men went in. Leroy Vela stated that he hadalready sent a letter to the Union to the effect that the mencould return to work on Thursday, February 25, at 9 a.m.,and those who did not appear then would be replaced. Themen agreed they would return on that date, and thepicketing was discontinued.All 14 strikers returned to work on February 25,10 and allbut Crespo were put to work and have been employed since10After they returned to work,the men were given new work schedules,dated February 24 and effective February 25, signed by Leroy Vela onbehalf of Hijos. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen. It was not until a few days after their return that themen received the following letter, dated February 19, withthe names of both corporations typed in as the heading andat the close, and signed by Leroy Vela on behalf of bothcorporations:This is to notify you that since you abandoned yourjob on February 2, 1971 without prior notice andwithout a justified cause, the Company feels free toreplace you with a new employee or to take any otheraction it deems necessary. Now, for the purpose ofmaintaining the most cordial of relations with you, theBoard of Directors has decided to maintain yourposition open and available for you until Thursday,February 25, at nine in the morning. If you fail to reportfor work on that day and at the hour indicated, we shallunderstand that you have irrevocably renounced all therights to employment that you have and, consequently,the corporation shall proceed to recruit replacements ortake any other action it deems necessary.4.Refusal to reinstate CrespoWhen Crespo went in to work with the other 13 men onFebruary, 25, he could not find his timecard. He askedIleanaVela about it and was told Leroy Vela wanted to seehim. Leroy Vela arrived a little later and handed Crespo aletter dated February 25. The letter, which shows thatcopies were sent to the Regional Office of the Board and toWeasler and Purcell Rios, states:As you well know, according to law and to thesupervisory position that you occupied with VelaDistributing Corp., you owed loyalty and responsibilityto the company.Due to your active participation in the strike ofFebruary 2, 1971, of the employees of the repair shop ofHijos de Ricardo Vela, Inc., and of Vela DistributingCorp., you repudiated your responsibilities towardsmanagement. These being the facts, we have no otheralternative than to confirm your discharge and werefuse tohave you return to the job.In spite of the fact that there does not exist any legalobligation on the part of management, taking intoconsideration that you are the father of a family, thatyou are studying, and the time you worked with thecompany, we are enclosing check number 1316, which isequivalent to a month's pay.5.Crespo's employment statusCrespo was hired in March 1966 by Leroy Vela as anemployee on the Hijos payroll and began work as a helperto Nazario. After about 5 or 6 months, during which Crespowas learning TV repair work, he was given a job as a TVtechnician but remained on the Hijos payroll. He worked inthe shop and also had a truck route for repair of TV setsoutside the shop. He received when he began working anhourly rate which totaled about $33 a week, and had beenincreased to about $42 when he left his job in May 1968. Atthe request of Leroy Vela, he returned to work for Hijos inJanuary 1969 as a TV technician at about $66 a week. Inabout October 1970 Crespo was switched to the VelaDistributing payroll as he learned when he noticed thechange in name on his timecard.He was given noexplanation or notice of this change,and there was nochange in his job. Crespo is one of the youngest of the TVtechnicians in the Respondent's employ, and the only onewho has no TV repair diploma.Nazario, who has been working with TV for 18 years andis the most experienced and the highest paid TV technicianin the shop, has diplomas from schools in Los Angeles andinMayaguez. At one time he was sent to Zenith in Chicagoto study color TV, and was given letters of introduction byLeroy Vela referring to him as the chief technician. Nazariowas on the Hijos payroll until about 1964, when VelaDistributing was established and he was transferred to itspayroll. He has instructed other technicians in the repair ofTV color sets, studied literature and service manuals as tothe schematics on new models and ekplained them to theother technicians, filled out service warranty forms forclaims against the factory for defective parts, and keptrecords of parts needed so Leroy Vela could order themfrom Chicago. Nazario left the Respondent's employ inApril 1969 and returned in August. At the time he left, heand Crespo had a conversation in the office with LeroyVela and his cousin Victor Vela. Victor Vela was put incharge of administration of the shop work, moved to thework bench previously used by Nazano, and organizedfiles,parts storage, and ordering systems. Crespo, whosewages were increased to $74 a week,assumed some ofNazario's duties, including filling out warranty forms andnoting parts needed so Leroy Vela could order them, but hedid not do any training of other technicians. TV repairwork took about 95 percent of Crespo's time, and thiscontinued to be so after August 1969 when Nazarioreturned to work as a TV technician, and when Victor Velaleft hisjob. His wages were increased about this time to $80,and in April 1970 to $90, but Nazario continued to receivehigher wages than Crespo.Leroy Vela generally interviews, hires, and dischargesemployees for both corporations, including those engagedin TV and radio repairs. He and Batista supervise the repairwork by intercom or in person. The record shows thatrelatively little supervision is exercised over this work as themen know their jobs and they repair equipment in the orderin which itwas received,as noted ina record book kept byone of the employees. Thisroutine isvaried only whenLeroy Vela directs on the intercom that a particular job begiven priority.Whichever technician was available at thetime would do the job but, if all were busy, Nazario orCrespo, after he took over some of Nazario's duties, wouldperform this job.Crespo received the same employment benefits as theother technicians, punched a timeclock, was hourly paid,and like the other men asked Leroy Vela when he wantedtime off. The TV technicians did not interchange with thetechnicians who repaired radios and record players at theother end of the shop, and Crespo testified that he knewnothing of their work. Credited testimony of Crespo andothers in the shop shows that Crespo never hired ordischarged employees, responsibly directed employees, orpossessed or exercised any of the other indicia of statutorysupervisory status.Crespo testified in fact that he first HIJOS DE RICARDO VELA, INC.383heard of his supervisory status when he read the dischargeletter of February 25.Concluding FindingsIt is clear from the entire record, and I find, that the 14repair shop employees walked off their jobs on February 2,1971,because of their inability to obtain from theRespondent what they considered a satisfactory answer tocomplaints about their working conditions. It is long-established Board and court law that such a work stoppageconstitutes protected concerted activity.11 Leroy Vela, whohad told the Conciliator and two representatives of theemployees who walked out that he needed until February 9,when there would be a meeting of the board of directors,before he could enter into any agreement as to the workstoppageissues,did not find it necessary to wait for aFebruary 9 meeting when he sent the discharge letters datedFebruary 5. I find, on all the relevant evidence, that,thisaction was taken because Leroy Vela learned that the menwho engaged in the work stoppage had also becomemembers of the Union. Accordingly, I conclude and findthat all 14 men who walked out on February 2 weredischarged by the Respondent on or about February 5because, as shown in large part by the Respondent's letters,they had engaged in a lawful work stoppage, and because oftheir union membership. I find therefore that the Respon-dent, by such discharges, has interfered with, restrained,and coerced its employees in the exercise of their Section 7rights, in violation of Section 8(a)(1) and (3) of the Act.12It isalso clear from the entire record, as the Respondentin its answeradmits, that while the other 13 strikers werepermitted to return to work, Crespo was denied reinstate-ment and discharged because of his leadership of theemployees' concerted activity and/or because of his unionmembership and activities. The Respondent contends in itsanswerthat the termination of Crespo's employment wasnot violative of the Act because (1) he was a supervisorwithin the meaning of the Act, and (2) he instigated and led"an illegal work stoppage of the employees who abandonedtheir employment." As to (1), however, the record shows, asset forth above, that the work of the 14 employees, in theshop and in the field, is supervised by Leroy Vela andBatista and that Crespo did not possess or exercise anystatutory supervisory authority. Accordingly, I find thatCrespo was not a supervisor but an employee within themeaningof the Act. 13 As to (2), I have found above that thework stoppage was clearly, on the basis of Board and courtauthorities, a protected concerted activity. Furthermore,the Respondent's letter to Crespo made no claim that thework stoppage was illegal and the Respondent reinstated allwho participated therein except Crespo. I find, therefore,thatCrespo, like the other striking employees, wasdiscriminatorily discharged because of his participation inprotected concerted activity and because of his unionmembership, that he was refused reinstatement and11N L.R B. v. Washington Aluminum Co,370 U.S. 9;Hugh HWilsonCorporation v. N L.R.B.,414 F.2d 1345,Toledo Commutator Company,180NLRB No. 146;Carbet Corporation,191 NLRB No. 145.12 See cases cited in fn 11 above.13Dobbs Houses, a Division of Squibb Beechnut, Inc,182 NLRB No. 95,Marinette Marine Corporation,179 NLRB No 102.discharged because of his leadership of the protectedconcerted activity and because of his union membershipand activities, and that the Respondent by such refusal toreinstate and discharge has further violated Section 8(a)(1)and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IIIabove, occurring in connection with the operations of theRespondent described in section I above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(axl)and (3) of the Act, I shall recommend that the Respondentcease and desist therefrom and from in any other mannerinfringing upon its employees' Section 7 rights,14 and that ittake certain affirmative action designed to effectuate thepolicies of the Act.I have found that the Respondent on or about February5, 1971, discharged 14 employees because they engaged inprotected concerted activity and because of their unionmembership, in violation of Section 8(a)(1) and (3) of theAct, and on February 25 refused to reinstate one of the 14,Crespo,because of his leadership of the protectedconcerted activity and because of his union membershipand activities. The General Counsel seeks a reinstatementand backpay order for Crespo only as the other 13 menwere reinstated, upon application, on February 25.15Accordingly, I shall recommend that the Respondent offerCrespo immediate and full reinstatement to his former jobor, if that job no longerexists,to a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges previously enjoyed, and make him whole forany loss of earnings he may have suffered by reason of thediscrimination against him by payment of a sum of moneyequal to that which he would normally have earned aswages from February 25, 1971, the date on which he wasrefused reinstatement and discharged, to the date on whichthe Respondent shall make an adequate offer of reinstate-ment, less his net earnings during said period. Backpayshallbe computed in the manner prescribed inF.W.Woolworth Company,90 NLRB 289, together with interestthereon at the rate of 6 percent per annum, as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:14 SeeMorgan PrecisionParts v. N.LR.B,444 F 2d 1210(C.A. 5, July15, 1971).15The remedy necessary to effectuate the policies of the Act would, inthe circumstances of this case, be identical whether the discriminationagainstCrespo is found to be violative of Section 8(a)(1) or(3).SeeAmericanArt Clay Company,Inc.,142 NLRB 624. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Hijos de Ricardo Vela, Inc., and Vela DistributingCorp., for purposes of this proceeding, constitute a singleemployer which is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Congreso de Unions Industriales de Puerto Rico is alabor organization within the meaning of Section 2(5) of theAct.3.Jose A. Crespo is an employee within the meaning ofSection 2(3) of the Act.4.By discharging 14 employees for engaging inprotected concerted activity and because of their unionmembership, and by refusing to reinstate one of the 14, JoseA. Crespo, because of his leadership of the protectedconcerted activity, and because of his Union membershipand activities, the Respondent has violated Section 8(a)(1)and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:16ORDERThe Respondent, Hijos de Ricardo Vela, Inc., and VelaDistributingCorp., Bayamon, Puerto Rico, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, refusing to reinstate, or otherwisediscriminating in regard to the hire and tenure ofemployment of its employees because of their leadership ofor participation in protected concerted activities, or theirmembership in or activities on behalf of Congreso deUniones Industriales de Puerto Rico or any other labororganizationof their choice.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise 'of the rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Jose A. Crespo immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss ofearningshe may have suffered by reason of the Respon-dent's discrimination against him in the manner set forth inthe section of this Decision entitled "The Remedy."(b)Notify Jose A. Crespo, if at present serving in theArmed Forces of the United States, of his right to fullreinstatement, upon application, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard oritsagents,for examination and copying, all'payroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its operations at Bayamon, Puerto Rico, copiesin both English and Spanish of the attached notice marked"Appendix." 17 Copies of said notice, on forms provided bythe Regional Director for Region 24, shall, after being dulysigned by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, includingall placeswhere notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondentto insurethat said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 24, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.1816 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommended Order herein shall,as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and Order,and all objections theretoshall be deemed waived for all purposes.17 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."is In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 24, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, refuse to reinstate, orotherwise discriminate in regard to the hire and tenureof employment of our employees because of theirleadership of or participation in protected concertedactivities, or their membership in or activities on behalfof Congreso de Uniones Industriales de Puerto Rico orany other labor organization of their choice.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed to them in Section 7 of the NationalLabor Relations Act.WE WILL offer to Jose A. Crespo immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed, and WE WILL make him whole forany loss of earnings he may have suffered by reason ofour discrimination against him, together with interestthereon at the rate of 6 percent per annum.All our employees are free to become, remain,or to refrain from becoming,-or remaining,members of the above-named orany other labororganization. HIJOS DE RICARDO VELA, INC.385HIJOS DE RicARDo VELA,Training and Service Act, as amended, after dischargeINC. AND VELAfrom the Armed Forces.DISTRIBUTING CORP.This is an official notice and must not be defaced by(Employer)anyone.This notice must remain posted for 60 consecutive daysDatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title).or covered by any other material.Any questions concerning this notice or compliance withNote:We will notify Jose A. Crespo, if at presentits provisions,may be directed to the Board's Office, Panserving in the Armed Forces of the United States, of hisAm Building, 7th Floor, P.O. Box U U, 255 Ponce de Leonright to full reinstatement, upon application, in accordanceAvenue,HatoRey,PuertoRico 00910, Telephonewith the Selective Service Act and the Universal Military809-622-0586.